                                          Case 3:20-cv-06909-TSH Document 20 Filed 02/17/21 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     BRIAN WHITAKER,                                     Case No. 20-cv-06909-TSH
                                   7                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   8             v.

                                   9     RAJESHKUMAR PATEL DBA AIRPORT
                                         INN, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12          As the deadline to request mediation under General Order 56 had passed and there had
Northern District of California
 United States District Court




                                  13   been no recent docket activity, the Court ordered the parties to file a status report by February 16,

                                  14   2021. ECF No. 18. In response, Defendants filed a separate statement indicating the parties have

                                  15   not requested, nor attended, a mediation. ECF No. 19. Plaintiff failed to respond and has made no

                                  16   appearance since October 2020. Accordingly, the Court ORDERS Plaintiff Brian Whitaker to

                                  17   show cause why this case should not be dismissed for failure to prosecute and failure to comply

                                  18   with court deadlines. Plaintiff shall file a declaration by February 24, 2021. If a responsive

                                  19   declaration is filed, the Court shall either issue an order based on the declaration or conduct a

                                  20   hearing on March 4, 2021 at 10:00 a.m. by Zoom video conference. The webinar link and

                                  21   instructions are located at https://cand.uscourts.gov/judges/hixson-thomas-s-tsh/.

                                  22          Notice is hereby provided that failure to file a written response will be deemed an

                                  23   admission that Plaintiff does not intend to prosecute, and the case may be dismissed without

                                  24   prejudice. Thus, it is imperative the Court receive a written response by the deadline above.

                                  25          IT IS SO ORDERED.

                                  26   Dated: February 17, 2021

                                  27
                                                                                                     THOMAS S. HIXSON
                                  28                                                                 United States Magistrate Judge
